OPINION OF THE COURT BY
FREAR, J.
This is an action of ejectment in which the plaintiff Henry E. Cooper as Minister of Public Instruction seeks to recover from the defendant Mrs. Naeole Hao the possession of a tract of land containing 1A acres situated at Waipio, District of Ewa, Island of Oahu, being one of the parcels of land covered by Eoyal Pa- ■ tent (School Grant) 30 to the Board of Education.
At the close of the plaintiff’s case defendant’s counsel moved the court to direct a verdict for the defendant. This was done. The case comes here on exceptions to the granting of this motion, also to the verdict as contrary to the law and the evidence and to the overruling of a motion for a new trial. These various exceptions raise two questions, namely, as to the validity of the two grounds upon which tl e verdict was requested and directed.
The first ground was that the Minister of Public Instruction failed to prove title in himself, that is, that he was not the proper party plaintiff, it being contended and held that the title shown was in the Department of Public Instruction and not in the Minister of Public Instruction, if it was in either. The Eoyal Patent *132in this case was issued under S. L. 1880, Ch. 35 (Comp. L. p. 652; Civ. L. Sec. 158) to tbe Board of Education wbicb by tbe Act of January 10, 1865, Sec. 5 (Comp. L. p. 199) possessed tbe powers and privileges of a corporation. By S. L. 1896, Act 57, Sec. 27 (Civ. L. Sec. 120) all property theretofore belonging to tbe Board of Education was transferred to tbe Department of Public Instruction. It thus appears that tbe title to- the land in question was in tbe Department and not in tbe Minister, if it was in either, and consequently tbe Department and not tbe Minister was tbe proper party plaintiff. Tbe provisions of tbe statute (S. L. 1896, Act 57, Secs. 2, 7; Civ. L. Secs. 95, 100) wbicb make the Minister tbe chief administrative officer of tbe Department and authorize him to sign drafts, commissions, deeds and other documents of the Department, do not authorize him to sue as plaintiff for land tbe title to wbicb is in tbe Department. He may sign tbe complaint for tbe Department but tbe proper party complainant should be tbe Department itself.
Deputy Attorney-General E. P. Dole, A. L. O. Atkinson and H. P. Weber for tbe plaintiff.
Robertson & Wilder for the defendant.
Having decided that tbe motion to direct a verdict for the defendant was properly granted on tbe ground that tbe Minister bad failed to show title in himself, it will be unnecessary to pass upon tbe other question raised, namely, as to whether title was shown in tbe Department, and we deem it best not to express an opinion upon this because it would not be binding upon tbe Department wbicb is not a party hereto and because upon tbe trial of an action brought by tbe Department, in case such an action should be brought, tbe evidence might differ from that introduced in this ease.